The opinion of the court was delivered by
Schoonover, J.:
This case is presented upon a motion to dismiss for the reason that the record does not show that there is more than $100 involved and there is no certificate of the judge, as required by law, to make the case come within one of the exceptions.
The judgment appealed from was rendered on the 22d day of June, 1897. The case was settled on the 29th day of March, 1898, and filed in this court on the 17th day of June, 1898.
On the 14th day of October, 1899, the defendant in error presented his motion to dismiss. At the same time plaintiff in error presented his motion to this court and asked that the following certificate of the *671trial judge be attached to the original record and become a part of same :
“ This is to certify that in making my certificate in settling the case-made in the above-entitled action I failed to certify that it was one of the excepted cases ; and I now certify that said cause comes within the 'excepted cases of the statute, and ask the Kansas court of appeals to make this a part of the record by its order. This the 14th day of October, 1899.
D. M. Dale, Judge.”
The question involved in this case has been passed upon by this court in the case of Mo. Pac. Rly. Co. v. Townsend, 8 Kan. App. 694, 56 Pac. 150. The court held that a case-made could not be amended more than one year after the rendition of the judgment complained of, by incorporating therein a certificate of the district judge trying the case “that the case is one belonging to the excepted classes.” As bearing upon this question, the following cases are cited: Loomis v. Bass, 48 Kan. 26, 28 Pac. 1012; Clark v. City of Ottawa, 1 Kan. App. 304, 40 Pac. 1071; A. T. & S. F. Rld. Co. v. Anderson, 5 id. 707, 49 Pac. 108; Sparks v. Sparks, 6 id. 750, 50 Pac. 973; Lewis v. Linscott, 37 id. 379, 15 Pac. 158; Graham v. Shaw, 38 id. 734, 17 Pac. 332; Lumber Co. v. Tomlinson, 54 id. 770, 39 Pac. 694; Railway Co. v. Kimball, 48 id. 384, 29 Pac. 604.
The motion to dismiss is sustained.